Appellant was convicted of an aggravated assault and battery upon his wife and fined $50.
In misdemeanor cases the statute requires that if there is a statement of facts it shall be copied in the transcript of the record and certified the same as all the other orders and proceedings therein. The original must not be sent but kept on file in the lower court. It is only in felony convictions that the original is authorized to be sent to this court instead of copied in the transcript. (1 Branch's Ann. P.C., sec. 594.)
There is no statement of facts in the record herein. There is what is endorsed as a statement of facts — a separate paper — but it is in no way approved by the trial judge. Besides the record shows that the *Page 335 
term of court at which the conviction occurred adjourned August 3rd. This document was not filed in the lower court until October 18, 1918. Hence for all these reasons it can not be considered by this court for any purpose. There is nothing presented which can be reviewed in the absence of a statement of facts. (McGee v. State, 78 Tex.Crim. Rep.; Sorrell v. State, 79 Tex. Crim. 453; 1 Branch's Ann. P.C., p. 306.)
The judgment is affirmed.
Affirmed.